DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marini et al. (US Patent Number 9616785) in view of Marini et al. (US Patent Number 8376462; hereinafter Marini ‘462), Koch (US Patent Number 8356954), and/or Ohlsson (US Patent Number 2650656).  
Regarding claim 1, Marini discloses a hook assembly for an armrest of a seat, comprising: a support bracket (106); and an arm (104) extending from the support bracket, the arm including a first strut mounted to the support bracket, a second strut generally parallel to the first strut, a connecting strut extending between the first strut and the second strut, wherein the first, second, and connecting struts are configured in a U-shape (see figures); a flange (of 104 or of a member 104A) located at a top end of the second strut and extending from a first surface of the second strut, the top end of the second strut being located opposite the connecting strut, wherein a portion of the flange is configured to extend beyond an exterior surface of a paneling (see Figure 6 for instance); and a keyhole protrusion (at least one member 104A) extending from the second strut, wherein the at least one keyhole protrusion is located between the top end of the second strut and a bottom end of the connecting strut, the bottom end of the connecting strut being located opposite the second strut, wherein the keyhole protrusion is configured to extend beyond the exterior surface of the paneling, wherein a surface of the flange is oriented toward the keyhole protrusion.  Marini does not disclose a fastener orifice as claimed and may not provide details of the keyhole protrusion connection in the ‘785 patent.  Changes in shape require only routine skill in the art, and wide variation in such connections are well-known as shown by Marini ‘462, Koch, and Ohlsson, who disclose various arrangements including fastener orifices in flanges through surfaces as claimed as well as keyhole protrusions located through keyhole openings in side panels.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a connection as claimed because this could ensure a secure and stable connection between components. 
Regarding claim 4, Marini, modified as described above, further discloses the flange is configured to extend past an exterior panel surface of the armrest (see Figure 6 for instance).
Regarding claim 5, Marini, modified as described above, further discloses a mounting bracket (at 12 for instance) with a horizontal surface capable of supporting the flange, and, at least as modified, a keyhole opening configured to receive the keyhole protrusion, but may not disclose the particular arrangement as claimed.  Reversal and rearrangement of components require only routine skill in the art and it accordingly would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an arrangement as claimed based on normal variation because this could ensure a secure and stable connection between components. 
Regarding claims 6-9, Marini, modified as described above, further discloses a fastener located through the fastener orifice in the flange and the horizontal surface of the mounting bracket, a mounting bracket, wherein the arm includes the first keyhole protrusion, and wherein the mounting bracket comprises: a horizontal surface capable of supporting the flange (as above); and a second keyhole opening, the second keyhole opening being configured to receive the first keyhole protrusion (at least as modified based on the reference devices),a fastener located through the fastener orifice in the flange and the horizontal surface of the mounting bracket, and/or a fastener located through the fastener orifice in the flange (again, as modified based on the reference devices).  
Regarding claims 10 and 11, Marini, modified as described above, further discloses the arm includes the first keyhole protrusion, and wherein the first keyhole protrusion extends from the first surface of the second strut in a direction away from the first strut (see figures), wherein the second horizontal surface of the flange is generally parallel to the first horizontal surface of the flange, and wherein the second horizontal surface is oriented toward the first keyhole protrusion (at least as modified based on the reference devices).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10829224. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to provide the components shaped and arranged as claimed.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Marini does not disclose a flange and keyhole protrusion extending from a strut beyond an exterior surface of paneling, and that Marini does not disclose a flange and keyhole protrusion together nor would it have been obvious.  
Regarding the position and extension of the Marini’s elements, Applicant is again directed to Figure 6 of US 9616785 clearly showing two portions (at least one labeled 104A) extending away from 104 and beyond a surface/paneling of 102.
Regarding the two elements together, it is maintained that Marini broadly discloses the arrangement (with one upper element 104A being a flange and a lower being a protrusion), but that the particular shapes and details may not be clear.  Marini ‘462, Koch, and Ohlsson are relied on to show such features (see Koch’s Figures 9 and Ohlsson’s Figures 10-11 for instance showing combined flanges with fastener orifices and keyhole arrangements).  Providing such features would have been obvious as set forth above.  Note further that in regard to Applicant's suggestion that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636